Title: To Alexander Hamilton from Tench Coxe, 22 March 1793
From: Coxe, Tench
To: Hamilton, Alexander



Treasury DepartmentRevenue Office March 22d 1793
Sir

A Contract with a person to finish the lighthouse at Bald head being expected from Jedediah Huntington Esqr. in a few days for the purpose of submission to the President, it appears necessary that the pleasure of the President be also known in regard to the appointment of a person who shall have such a Supervision or Inspection, as was deemed necessary in the case of the Chesapeak Establishment. An enquiry in general terms for a suitable person, and a particular enquiry in regard to the several gentlemen whose pretentions the state of North Carolina had countenanced by appointing them Commissioners for pilotage and for this Work, has been made of Mr. Johnston, Mr. Hawkins, and Mr. Iredell. They all agreed that William Campbell, or George Hooper, two of the late Commissioners may be confided in and they added that they knew no person there more suitable. Mr Campbell and Mr. Hooper are both residents in Wilmington, from whence there is an easy passage by land and Water. The expediency of selecting some one Individual is suggested by the greater responsibility and expedition and by œconomy, as it is probable, that an allowance will be expected. Four dollars ⅌ day for expences and services were allowed to Mr Newton and Mr. Alibone when they were appointed to visit and inspect in this and the Virginia case. It appears probable that an Allowance not exceeding that Sum would satisfy any Gentleman to whom the proposed duty may be assigned. The Supervisor or Inspector it is presumed need not make more than four or five occasional visits, when only he would be paid such Sum as it may be deemed proper to allow.
I have the honor to be   with great respect.   Sir, Your Most Obedient Servant

Tench CoxeCommissioner of the Revenue
The HonbleThe Secretary of the Treasury

